Markewich, J.,
concurs in a memorandum and Bloom, J., concurs in the majority memorandum and in the concurring memorandum of Markewich, J., *808which follows: While I concur in the memorandum for the court, I find omission of a key factor which should strip away any possible basis for a conclusion on these facts that the shining of a flashlight into defendants’ car was an unwarranted intrusion. This factor was that the driver of the car lacked a registration for that vehicle. The decision so to do had a predicate in reason in that there was presented the possibility that the car might have been stolen, and based on police experience, that a “jump connection” might have been utilized for the purpose, in which event that possibility might have become absolute. Thus, it became important to shine the light into the car to observe the presence or absence of the ignition key. The so-called intrusion was thus dictated by a circumstance brought into the picture, not by the police, but by the driver, and culminated in the gun’s discovery.